      Case 5:15-cv-04933-BLF Document 112 Filed 01/10/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
10
11
     ABHIJIT PRASAD,                  )           CASE NO.: 5:15-cv-04933-BLF
12                                    )           Honorable Beth Labson Freeman,
                          Plaintiff,
13                                    )           Courtroom 3
            v.                        )
14                                                [PROPOSED] ORDER
     SANTA CLARA COUNTY               )
                                                  GRANTING PLAINTIFF’S
15   DEPARTMENT OF SOCIAL SERVICES, )             MOTION TO REMOVE
     GAIL SIMMONS, GUADALUPE          )
16                                                INCORRECTLY FILED
     ACEZES, and DOES 1-20,           )
                                                  DOCUMENTS
17                        Defendants. )
18
19        FOR GOOD CAUSE Plaintiffs’ Motion To Remove Incorrectly Filed
20   Documents is GRANTED.
21        The following e-filed documents will be removed from PACER:
22        1)     Docket number 107-4 - Exhibit 2 to the Declaration of Abhijit Prasad
23        2)     Docket number 107-4 - Exhibit 3 to the Declaration of Abhijit Prasad
24        IT IS SO ORDERED.
25        Plaintiff must re-file Exhibit 1 to the Declaration of Abhijit Prasad
          on or before January 17, 2019.
26                                        __________________________
27   DATED:    January 10, 2019           HON. BETH LABSON FREEMAN
28                                        U.S. DISTRICT COURT JUDGE

                                   [PROPOSED] ORDER
